Citation Nr: 0434132	
Decision Date: 12/28/04    Archive Date: 01/05/05

DOCKET NO.  03-25 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a 
left knee disorder, to include patellofemoral pain syndrome.

2.  Entitlement to a rating in excess of 20 percent for a 
right knee disorder, to include patellofemoral pain syndrome.


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel









INTRODUCTION

The veteran served on active duty from February 1995 to 
February 1999.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied ratings in excess of 10 percent for left knee 
and right knee disorders, respectively.  An April 2004 Board 
remand sought another VA examination to assess the current 
severity of the veteran's bilateral knee disability, and 
based on that assessment, the RO granted an increased 
evaluation of 20 percent per knee in July 2004.  The 
veteran's appeal, however, remains pending because the 
maximum schedular was not assigned.  AB v. Brown, 6 Vet. App. 
35, 38 (1993).  



FINDING OF FACT

The veteran's bilateral knee disability is manifested 
primarily by moderate lateral instability, and without 
disabling limitation of motion.



CONCLUSIONS OF LAW

1.  The criteria for assignment of a rating in excess of 20 
percent for a left knee disorder, to include patellofemoral 
pain syndrome, have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.71a, Diagnostic Code 5257 (2004).

2.  The criteria for assignment of a rating in excess of 20 
percent for a right knee disorder, to include patellofemoral 
pain syndrome, have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.71a, Diagnostic Code 5257 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

VA's duties under the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002), and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004), are assessed before the merits of the 
appeal.

VA fulfilled its duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
the claim in a May 2002 notice letter.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  The letter sought current 
medical evidence to show whether the veteran's service-
connected disabilities qualified for increased ratings.  VA 
indicated which portion of that information should be 
provided by the claimant, and which portion VA will try to 
obtain on the claimant's behalf.  

The May 2002 letter was issued prior to the September 2002 
rating decision in compliance with Pelegrini v. Principi, 18 
Vet. App. 112 (2004), which continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefit.  Additionally, the veteran was 
generally advised to submit any additional evidence that 
pertained to the claim.  Id. at 121.  Therefore, for the 
circumstances of this case, the requirements of Pelegrini 
regarding the timing and content of a VCAA notice have been 
fulfilled.  

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 
38 C.F.R. § 3.159(c), which includes obtaining a medical 
examination when such is necessary to make a decision on the 
claim.  In this case, the veteran was afforded a May 2004 VA 
examination to assess the current severity of her bilateral 
knee disability, which provided necessary evidence to decide 
the claim.  

For all the foregoing reasons, VA fulfilled its duties to the 
veteran for this appeal.

I.  Facts

The May 2004 VA examination noted the veteran's complaints 
and medical history for the knees.  She rated bilateral knee 
pain at a level of 9/10 with some stiffness; swelling 
occurred 3-4 times a month; locking and instability occurred 
on a weekly basis; and the veteran tried to catch herself 
before falling.  The veteran reported taking 800 milligrams 
of Motrin with temporary relief.  Her knees had flare-ups of 
pain with repetitive movements during the course of a workday 
as a teacher, and she tended to take rest breaks to avoid 
flare-ups.  The veteran did not use a brace or other 
assistance device, nor did she experience episodes of 
dislocation or recurrent subluxation.  The veteran's 
disability limited her walking to 1/4 mile, and she had 
difficulty navigating stairs.  The examiner did not find any 
constitutional symptoms of inflammatory arthritis.  

A physical examination noted the bilateral knees had a range 
of motion of 0-120 degrees, and it was guarded bilaterally.  
There was mild pain with flexion at 120 degrees bilaterally.  
The examiner noted there was no additional limitation of 
motion by pain, fatigue, weakness, or lack of endurance with 
repetitive use.  The peripatellar region and suprapatellar 
areas in both knees had pain.  The suprapatellar region had 
soft tissue swelling, more on the left knee than right.  The 
examiner found moderate instability laterally, and guarding 
of movement was present.  The joint did not exhibit warmth, 
and Lachman's and McMurray's tests were negative.  The 
veteran had a normal gait.

The examiner found no presence of ankylosis, and noted 
previous bilateral knee x-rays were reviewed, which were 
reported as negative.  The veteran was diagnosed as having 
bilateral knee patellofemoral pain syndrome.  

II.  Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  Id. § 4.7.  Any reasonable doubt 
regarding the degree of disability is resolved in favor of 
the veteran.  Id. § 4.3.

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  Id. § 4.14.  Notwithstanding 
the above, VA is required to provide separate evaluations for 
separate manifestations of the same disability which are not 
duplicative or overlapping.  See Esteban v. Brown, 6 Vet. 
App. 259, 261 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.  The 
factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
Id. § 4.45.

Functional loss, supported by adequate pathology and 
evidenced by visible behavior of the veteran undertaking the 
motion, is recognized as resulting in disability.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 
4.45.

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.  Additionally, where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994),

In exceptional cases where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability. The governing norm in these exceptional cases is 
where the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent period of 
hospitalizations as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2003).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  
38 U.S.C. § 5107(b) (West 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The standardized range of motion for the knee is flexion to 
140 degrees and extension to 0 degrees.  38 C.F.R. § 4.71, 
Plate II.  Evaluations for limitation of flexion of a knee 
are assigned as follows:  Flexion limited to 60 degrees is 
0 percent, flexion limited to 45 degrees is 10 percent, 
flexion limited to 30 degrees is 20 percent, and flexion 
limited to 15 degrees is 30 percent.  38 C.F.R. § 4.71, 
Diagnostic Code (DC) 5260.
 
Evaluations for limitation of extension of the knee are 
assigned as follows:  Extension limited to 10 degrees is 10 
percent, extension limited to 15 degrees is 20 percent, 
extension limited to 20 degrees is 30 percent, extension 
limited to 30 degrees is 40 percent, and extension limited to 
45 degrees is 50 percent.  38 C.F.R. § 4.71a, DC 5261. 
 
It is noted that degenerative arthritis established by X-ray 
evidence will also be rated on the basis of limitation of 
motion under the proper diagnostic codes for the specific 
joint or joints involved.  38 C.F.R. § 4.71a, DC 5003.  Only 
when the limitation of motion of the specific joint is 
noncompensable under the appropriate diagnostic code a rating 
of 10 percent is applicable for each such major joint or 
group of minor joints affected by limitation of motion.
 
Under DC 5257, pertaining to "other impairment of the 
knee," a 10 percent rating is warranted for slight knee 
impairment (recurrent subluxation or lateral instability).  A 
20 percent rating contemplates a moderate degree of 
impairment, and a maximum 30 percent rating is warranted for 
a severe degree of impairment to the knee.  
 
Under DC 5256 for ankylosis of the knee, a 30 percent rating 
is assigned for ankylosis at a favorable angle in full 
extension, or in slight flexion between 0 and 10 degrees.  A 
40 percent rating is assigned for ankylosis in flexion 
between 10 and 20 degrees.  A 50 percent rating is assigned 
for ankylosis in flexion between 20 and 45 degrees.  A 
maximum 60 percent rating is assigned for extremely 
unfavorable ankylosis in flexion at an angle of 45 degrees or 
more.
 
Diagnostic Code 5262 provides for tibia and fibia impairment.  
A maximum 40 percent rating is assigned for nonunion of, with 
loose motion, requiring brace; malunion of with marked knee 
or ankle disability warrants a 30 percent evaluation; with 
moderate knee or ankle disability warrants a 20 percent 
evaluation; and with slight knee or ankle disability warrants 
a 10 percent evaluation.

III.  Analysis

The current severity of the veteran's bilateral knee 
disability does not warrant an evaluation in excess of 20 
percent per knee.  

The veteran's main difficulty with her knees, as found in the 
most recent VA examination, is moderate lateral instability 
bilaterally; thus, the RO properly assessed the both knees 
under DC 5257, which addresses lateral instability.  The 
examiner, however, did not find that the veteran experienced 
severe lateral instability as contemplated by a 30 percent 
rating under this DC.

It is noted that the veteran may be rated separately under 
codes that address limitation of motion (such as DCs 5003, 
5260, and 5261) and DC 5257 because the latter code does not 
take limitation of motion into account.  Esteban, 6 Vet. App. 
at 261; VAOPGCPREC 9-98. 

In terms of limitation of motion, the VA examination revealed 
the range of motion for bilateral knees was 0-120 degrees, 
with mild pain with flexion at 120 degrees.  A 30 percent 
rating under DC 5260 requires flexion limited to 15 degrees, 
and under DC 5261 extension limited to 20 degrees, and the 
veteran's ranges of motion, even considering mild pain at 120 
degrees of flexion, do not meet these criteria.  In terms of 
DeLuca, 8 Vet. App. 202, and 38 C.F.R. §§ 4.10, 4.40, 4.45, 
the examiner did not identify any additional limitation of 
motion due to fatigue, weakness, or lack of endurance with 
repetitive use.  Also, the examiner did not find symptoms of 
arthritis, nor did x-rays contain indications of arthritis.  
As such, separate ratings under DC 5257 and other DCs 
concerning limitation of motion is not justified in this 
case.

The other possible DCs for a rating in excess of 20 percent 
do not reflect the veteran's disability concerning her knees, 
and cannot be applied.  For example, the veteran does not 
have ankylosis (DC 5256), or impairment of the tibia and 
fibula (DC 5262).  At this time, a 20 percent disability 
evaluation per knee is appropriate according to the current 
rating criteria in relation to the objective findings and 
subjective complaints at the May 2004 examination.  

Finally, because the 20 percent evaluations are appropriate 
and the veteran has not been frequently hospitalized, the 
application of the regular schedular standards is not 
impractical and an extraschedular is not relevant at this 
time.  38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement to a rating in excess of 20 percent for a left 
knee disorder, to include patellofemoral pain syndrome, is 
denied.

Entitlement to a rating in excess of 20 percent for a right 
knee disorder, to include patellofemoral pain syndrome, is 
denied.  



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



